United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Glendale, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1594
Issued: December 22, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 13, 2008 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ merit decision dated November 14, 2007 denying his claim for compensation and a
February 11, 2008 decision denying his request for an oral hearing. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof in establishing that he
sustained an occupational disease in the performance of duty; and (2) whether the Office
properly denied appellant’s request for a hearing as untimely filed.
FACTUAL HISTORY
On August 13, 2007 appellant, then a 42-year-old letter carrier, filed an occupational
disease claim alleging that he sustained a right shoulder condition as a result of lifting his arm to
case and deliver mail. The employing establishment indicated that he stopped work on August 1,
2007 and resumed work on August 3, 2007.

In an August 4, 2007 work release, Theo Perkins, a physician’s assistant, excused
appellant from work until August 7, 2007 due to “medical illness/injury.” On August 9, 2007
Dr. Kit C. McCalla, an attending osteopath specializing in orthopedic surgery, restricted
appellant from work until August 13, 2007. An August 9, 2007 duty status report from
Mr. Perkins diagnosed appellant with right tendinitis and impingement of the right shoulder,
however, the diagnosis was not attributed to appellant’s work.
The employing establishment controverted appellant’s occupational disease claim.
In an August 17, 2007 duty status report, Dr. McCalla diagnosed right rotator cuff
tendinitis and impingement tear. He indicated that the diagnosis was not due to the claimed
injury. In an August 27, 2007 duty status report, Dr. McCalla listed the same diagnoses. He did
not address whether the diagnoses were due to appellant’s claimed injury. Dr. McCalla found
that appellant was able to work light duty.
The Office advised appellant of the factual and medical evidence needed to establish his
claim. It requested that he submit a report from an attending physician addressing causal
relationship. The Office noted that the duty status reports of record did not establish that his
right shoulder condition was employment related.
In a September 30, 2007 response, appellant stated that casing and delivering mail were
activities contributing to his condition. He submitted an August 17, 2007 duty status report,
received on October 15, 2007, containing different notations than the prior report dated
August 17, 2007. This report stated “yes” to the question of whether appellant’s diagnosed right
rotator cuff syndrome and impingement syndrome were due to the claimed injury. Dr. McCalla
advised that appellant was unable to case or sort mail. In an October 16, 2007 work release, he
stated that appellant was able to resume work duties consisting of nonrepetitive one-handed work
only and nonuse of the right arm or shoulder.
The Office denied appellant’s claim by decision dated November 14, 2007 finding that
the medical evidence was not sufficient to establish that appellant’s right shoulder condition was
causally related to employment factors.
In a letter dated December 13, 2007, postmarked December 19, 2007, appellant requested
an oral hearing. In a February 11, 2008 decision, the Office denied appellant’s request for an
oral hearing as it was not timely filed. It considered appellant’s request under its discretionary
authority but determined that the issue in his case could be equally well addressed through the
reconsideration process.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential

2

elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.1
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.2
The medical evidence required to establish a causal relationship is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between
appellant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of appellant, must be one
of reasonable medical certainty and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by appellant.3
ANALYSIS -- ISSUE 1
The record supports that appellant is a letter carrier who used his right arm while
performing work duties such as casing and delivering mail. However, appellant has not
submitted sufficient medical evidence to establish that his duties caused or aggravated a
diagnosed medical condition.
Appellant submitted several form medical reports from Dr. McCalla. However, the
forms do not establish a causal relationship between appellant’s work activities and his right
shoulder condition. The August 17, 2007 duty status report indicated “no” as to whether the
diagnosis was due to the claimed injury. Although a second August 17, 2007 duty status report
indicated “yes,” that the right shoulder diagnosis was due to appellant’s claimed injury, it is not
sufficient to establish causal relationship. Dr. McCalla did not provide any medical rationale
explaining how appellant’s work activities caused or aggravated the diagnosed conditions.4
Furthermore, he did not explain the inconsistencies between the two reports dated August 17,
2007 regarding whether appellant’s diagnosed conditions were due to his employment. The
August 27, 2007 duty status report did not indicate whether the diagnosis was due to the claimed
injury. Dr. McCalla did not provide any narrative medical report setting for a history of
appellant’s employment duties of casing and delivering mail. There is no report of record
explaining how these duties would cause or contribute to the diagnosed right rotator cuff
1

J.E., 59 ECAB ___ (Docket No. 07-814, issued October 2, 2007); Elaine Pendleton, 40 ECAB 1143 (1989).

2

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Roy L. Humphrey, 57 ECAB 238 (2005).

3

I.J., 59 ECAB __ (Docket No. 07-2362, issued March 11, 2008); Victor Woodhams, 41 ECAB 345 (1989).

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
4

3

tendinitis or impingement tear.5 In an August 9, 2007 work restriction form, Dr. McCalla
indicated that appellant was not able to resume any work duties. The October 16, 2007 work
restriction form did not address whether appellant’s work duties caused or aggravated his
claimed condition. These form reports provide no other information or explanation regarding the
causal relationship between appellant’s shoulder condition and his employment activities.
Appellant also submitted several reports from Mr. Perkins, a physician’s assistant,
associated with Dr. McCalla. However, a physician’s assistant is not a “physician” as defined
under the Act.6 Consequently, these reports are insufficient to establish appellant’s claim.
The Board finds that appellant has not submitted sufficient medical evidence to establish
a causal relationship between his work activities and his claimed right shoulder condition.
Consequently, he has not met his burden of proof to establish that he sustained an occupational
disease in the performance of duty.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act provides that a claimant not satisfied with a decision of the
Office is entitled to a hearing before an Office hearing representative when the request is made
within 30 days after issuance of the Office’s decision.7 A claimant is not entitled to a hearing as
a matter of right if the request is not made within 30 days,8 under the implementing regulations, a
claimant who has received a final adverse decision by the Office is entitled to a hearing by
writing to the address specified in the decision within 30 days (as determined by postmark or
other carrier’s date marking) of the date of the decision for which a hearing is sought.9 If the
request is not made within 30 days or if it is made after a reconsideration request, a claimant is
not entitled to a hearing or a review of the written record as a matter of right.10
The Board has held that the Office, in its broad discretionary authority in the
administration of the Act, has the power to hold hearings in certain circumstances where no legal
provision was made for such hearings and that the Office must exercise this discretionary
authority in deciding whether to grant a hearing.11 The Office’s procedures, which require the
A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
5

J.M., 58 ECAB __ (Docket No. 06-2094, issued January 30, 2007) (the reports of a physician’s assistant are
entitled to no weight as a physician’s assistant is not a physician as defined by section 8101(2) of the Act). See 5
U.S.C. § 8101(2).
6

7

5 U.S.C. § 8124(b)(1).

8

20 C.F.R. § 10.616(b).

9

20 C.F.R. § 10.616(a); 5 U.S.C. § 8124(b)(1).

10

Teresa Valle, 57 ECAB 542 (2006).

Bettye Richardson, 59 ECAB __ (Docket No. 08-693, issued August 19, 2008); Marilyn Wilson, 52 ECAB 347
(2001) (the Office has discretion to grant or deny a request made after the 30-day period, and the Office will
determine whether a discretionary hearing should be granted).
11

4

Office to exercise its discretion to grant or deny a hearing when the request is untimely or made
after reconsideration, are a proper interpretation of Board precedent.12
ANALYSIS -- ISSUE 2
The Office issued its decision denying appellant’s claim on November 14, 2007.
Although appellant’s request for an oral hearing was dated December 13, 2007, it was
postmarked on December 19, 2007. The implementing federal regulations provide that the
postmark date of the request determines whether the request is timely.13 Because the
December 19, 2007 postmark on appellant’s request is over 30 days after the November 14, 2007
decision, the Board finds that the Office properly denied appellant’s request for a hearing as
untimely filed. Appellant is not entitled to a hearing as a matter of right. The Board has held
that section 8124(b)(1) is unequivocal in setting forth the time limitation in requests for
hearing.14
The Office exercised its discretionary authority under section 8124 in considering
whether to grant a hearing. It found that appellant’s request could be equally well addressed
through a request for reconsideration under section 8128 and the submission of new evidence.
The Board has held that it is an appropriate exercise of discretion for the Office to apprise
appellant of the right to further proceedings under the reconsideration provisions of section
8128.15 The Board finds that the Office properly exercised its discretion in denying appellant’s
request for an oral hearing.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an occupational disease causally related to his federal employment. The Board also
finds that the Office properly denied appellant’s request for an oral hearing.

12

P.B., 59 ECAB ___ (Docket No. 08-839, issued October 15, 2008); Teresa Valle, 57 ECAB 542 (2006).

13

Supra note 7.

14

Ella M. Garner, 36 ECAB 238 (1984); Charles E. Varrick, 33 ECAB 1746 (1982).

15

See Andre Thyratron, 54 ECAB 257 (2002).

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated February 11, 2008 and November 14, 2007 are affirmed.
Issued: December 22, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

